Name: Commission Regulation (EEC) No 1863/86 of 16 June 1986 amending for the second time Regulation (EEC) No 854/86 laying down detailed rules for applying compulsory distillation as referred to in Article 41 of Council Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: information technology and data processing;  beverages and sugar;  food technology
 Date Published: nan

 No L 161 /30 Official Journal of the European Communities 17. 6 . 86 COMMISSION REGULATION (EEC) No 1863/86 of 16 June 1986 amending for the second time Regulation (EEC) No 854/86 laying down detailed rules for applying compulsory distillation as referred to in Article 41 of Council Regulation (EEC) No 337/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 41 (9) thereof, Whereas Article 10 of Commission Regulation (EEC) No 854/86 (3), as last amended by Regulation (EEC) No 1092/86 (4), provides that, for the 1985/86 wine year, producers are to notify by 30 April 1986 the quantities that they are required to deliver for distillation ; whereas, on account of technical problems encountered in certain Member States, the producers cannot comply with that date ; whereas that date should accordingly be replaced by 31 May 1986 ; HAS ADOPTED THIS REGULATION : Article 1 In the first subparagraph of Article 10 ( 1 ) and in the first indent of the second subparagraph of Article 10 (3) of Regulation (EEC) No 854/86, '30 April ' is hereby replaced by '31 May'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p. 39 (3) OJ No L 80, 25 . 3 . 1986, p. 14 . «) OJ No L 101 , 17 . 4 . 1986, p. 14 .